            Case 1:21-cv-10096-ADB Document 14 Filed 08/20/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


 MANOUCHEKA TERMITUS,                             *
                                                  *
                 Plaintiff,                       *
                                                  *
                 v.                               *
                                                               C.A. No. 21-10096-ADB
                                                  *
 MAPLEWOOD SENIOR LIVING,                         *
                                                  *
                 Defendant.                       *
                                                  *
                                                  *

    MEMORANDUM AND ORDER ADOPTING REPORT AND RECOMMENDATION

BURROUGHS, D.J.

       On August 2, 2021, Magistrate Judge Judith G. Dein issued an Order for Reassignment

and Report and Recommendation (Docket No. 12) recommending to the District Judge to whom

this case was assigned to dismiss the complaint without prejudice pursuant to Fed. R. Civ. P.

41(b). Plaintiff has not filed an objection to the Report and Recommendation.

       Accordingly:

       1.       Magistrate Judge Dein’s Report and Recommendation is ADOPTED in its
                entirety.

       2.       This action is DISMISSED without prejudice pursuant to Fed. R. Civ. P. 41(b). A
                separate Order for Dismissal shall enter.

       SO ORDERED.

 August 20, 2021                           /s/ Allison D. Burroughs
                                           ALLISON D. BURROUGHS
                                           UNITED STATES DISTRICT JUDGE
